ANNEXE 1

DISPOSITIONS FISCALES ET DOUANIERES

ENTRE

LA REPUBLIQUE DE GUINEE, représentée par le Ministre des Mines et de la
Géologie et le Ministre du Budget;

D'une part,
ET

LA Société RUSSKY ALUMINY Ltd. enregistrée conformément à la législation des
lles-Vierges Britanniques (dénommée ci-après-RUSSKY ALUMINY) représentée par le
Directeur Général de la Représentation de RUSSKY ALUMNY Ltd. en Guinée, Monsieur
Gunanady VLASOV, dûment habilité à cet effet :

D'autre part,
EXPOSE :

L'Entreprise FRIGUIA a pour objet l'exploitation d’une usine chimique de transformation de
la bauxite en alumine en République de Guinée.

FRIGUIA bénéficie d’une convention de longue durée en date du 5 février 1958 qui contenait
notamment des dispositions dérogatoires du droit commun en matière fiscale et douanière.

Confrontée à de graves difficultés rendant précaire la survie même de cette entreprise de
transformation. la République de Guinée et RUSSKY ALUMINY Ltd ont conclu qu’il est
indispensable et urgent de restaurer la compétitivité de Friguia sur le marché mondial grâce à
la réduction du coût de revient à la tonne de l’alumine vendue par la Société et de créer les
conditions permettant une extension de la capacité de production de l’usine de Kimbo lorsque
les coûts de revient seront significativement améliorés et lorsque les conditions du marché le
permettront.

Pour pouvoir atteindre ces objectifs, les actionnaires de Friguia ont eu des discussions qui leur
ont permis d'identifier les diverses causes de la persistance des graves difficultés affectant
l'entreprise et qui les ont menés à conclure qu’un nouveau régime fiscal et douanier incitatif
dont l'octroi est justifié par le maintien et la poursuite de son activité industrielle de
transformation sur place d’une matière première, devrait être mis en place sans aucun retard.

Le présent accord a pour objet de déterminer le nouveau régime fiscal et douanier applicable à
FRIGUIA.

ARTICLE 1 : DUREE ET ENTREE EN VIGUEUR

Les présentes dispositions, qui entrent en vigueur rétroactivement au 1* janvier 2017, sont
conclues pour une durée de 15 années et viendront à expiration à la clôture de l’exercice de

l'année 203168 À is
Elles seront ratifiées par voie législative, promulguées et publiées au Journal Officiel de la
République de Guinée.

Il reste entendu que les Parties se rencontreront tous les cinq ans pour apprécier si ce nouvel
ensemble de dispositions fiscales et douanières fonctionne de manière satisfaisante. A cet
effet, les Parties conviennent d’examiner de bonne foi et d’adopter des ajustements éventuels.
En cas de désaccord entre les Parties, les dispositions des présentes en vigueur continuent de
s’appliquer.

ARTICLE 2 : TAXES A L’'IMPORTATION

Compte tenu de son activité industrielle de transformation de la bauxite en alumine,
FRIGUIA est exonérée de tous droits, redevances, impôts et taxes dont la perception serait
directement générée par les importations qu’elle réalisera, dès lors que ces importations seront
nécessitées par son exploitation où par l'extension, la modernisation ou le renouvellement de
ses équipements, qu'il s'agisse de l'importation de matières premières, de matières
consommables, de fuel, de biens d'équipements, de pièces de rechange ou de matériel,
conformément à la liste en annexe. Cette liste sera révisée, le cas échéant, en fonction de
l’évolution des besoins de l’exploitation et du développement d’une production locale
compétitive.

Par exception, les importations de gas-oil supportent exclusivement un taux global réduit de
5,6%.

L’essence et les autres importations non expressément visées ci-dessus sont assujetties aux
droits de douane au taux de droit commun.

Pendant la période de validité des présentes dispositions fiscales et douanières, les matériels,
machines et équipements susvisés, ainsi que les véhicules utilitaires destinés directement aux
opérations de production minières et industrielles importés en Guinée et devant être
réexportés seront déclarés au régime d'admission temporaire en suspension totale des droits et
taxes à l'importation et à la réexportation. En cas de mise à la consommation après admission
temporaire, les droits exigibles sont ceux du droit commun applicable à la valeur résiduelle
des biens.

ARTICLE 3

TAXE SPECIFIQUE

Pendant toute la durée d’application des présentes, FRIGUIA sera assujettie à une taxe
spécifique, assise sur les quantités de bauxite consommée pour fabriquer l’alumine.
La taxe sera calculée sur la base de 0,50 $ par tonne de bauxite consommée.

Au-delà d’une production annuelle de 1.300.000 tonnes, un taux dégressif pourrait être
envisagé.

La taxe sera payée mensuellement au Trésor Public, qui en consentira quittance, selon les
modalités suivantes :

— 10 jours au plus tard à compter du dernier jour de chaque mois précédent, FRIGUIA
remettra au Ministère en Charge des Mines, ainsi qu’au Ministère en Charge des
Finances, un relevé accompagné de tous justificatifs utiles, des quantités de bauxite
consommée et d’alumine produite au cours du mois précédent æÆ LATIN
— 20 jours au plus tard à compter du dernier jour de chaque mois précédent, la taxe sera
liquidée et versée spontanément au Trésor Public, par application du taux ci-dessus
visé ;

— 30 jours au plus tard à compter de la clôture de chaque exercice comptable, il sera
procédé à une régularisation annuelle pour tenir compte des quantités exactes de
bauxite consommée et d’alumine produite annuellement.

Dans le cas où la taxe versée au cours d’un exercice déterminé s’avérerait supérieure à celle
effectivement due, l'excédent ainsi constaté s’imputerait sur les premiers versements de

‘exercice suivant.

Tout retard dans le paiement mensuel de la taxe donnerait lieu, le cas échéant, à l’application
d’une pénalité au taux légal en vigueur.

La taxe spécifique et les pénalités éventuelles constituent des charges d’exploitation
déductibles du résultat fiscal.

ARTICLE 4 : IMPOT SUR LES SOCIETES

L’Impôt sur les Sociétés dont est redevable FRIGUIA est dû, au taux de 30% sur le bénéfice
imposable calculé selon les dispositions légales ou réglementaires en vigueur à la date d’effet
des présentes et les stipulations du présent article.

Le bénéfice imposable est le bénéfice net, déterminé d’après les résultats d'ensemble des
opérations de toute nature effectuées par l’entreprise, y compris notamment les cessions
d'éléments quelconques de l’actif, soit en cours, soit en fin d’exploitation.

Le bénéfice net est constitué par la différence entre les valeurs de l’actif net à la clôture et à
l'ouverture de la période dont les résultats doivent servir de base à l'impôt, diminuée des

suppléments d’apports et augmentée des prélèvements effectués au cours de cette période par
les associés.

L’actif net s’entend de l'excédent des valeurs d’actifs sur le total formé au passif par les
créances des tiers, les amortissements et les provisions justifiées.

Il sera ainsi notamment tenu compte des principes suivants pour déterminer le bénéfice
imposable :

— Les intérêts, les frais divers et les pertes de change supportés par FRIGUIA à raison
des concours financiers qui pourraient lui être apportés, par des actionnaires ou des
bailleurs de fonds nationaux ou internationaux, seront admis en totalité en déduction,
sans qu'une référence soit faite au rapport entre le capital et les sommes avancées ou à
une quelconque limitation d'intérêts ;

— Les taux d’amortissements linéaires fiscalement déductibles des immobilisations de
FRIGUIA sont fixés en annexe 1 aux présentes.
Dans l’hypothèse où le taux d'amortissement d’une immobilisation ne serait pas prévu
en annexe et qu’il s’avérerait impossible de rattacher par analogie ladite
immobilisation à l’un des taux prévus, cette immobilisation serait fiscalement
amortissable en fonction de sa durée de vie probable. si Fub

3
FRIGUIA pourra opter pour un amortissement dégressif dans les conditions de droit
commun, en appliquant les coefficients multiplicateurs aux taux d’amortissements
inéaires déterminés conformément au paragraphe qui précède.

— Les dotations aux provisions pour augmentation du fonds de roulement net et aux
rovisions pour fonds de renouvellement du matériel et de l'outillage comptabilisées
par FRIGUIA seront déductibles de l'assiette de l’Impôt sur les Sociétés ; les
modalités de caleul de ces provisions figurent en annexe 2 aux présentes.

— Les frais d’assistance technique et de gestion, administrative, financière ou comptable,
es honoraires, les commissions et les redevances de toute nature seront déductibles de
’assiette de l’Impôt sur les Sociétés, sans que la condition de déductibilité liée à
‘application effective de la retenue à la source sur les revenus non salariaux soit
applicable.

FRIGUIA est exonérée de l’Impôt Minimum Forfaitaire.
ARTICLE 5 : TAXES SUR LE CHIFFRE D'AFFAIRES

FRIGUIA exportant l'intégralité de sa production d’alumine, les consommations auxquelles
elle recourt peuvent être considérées comme affectées intégralement à une activité
d'exportation exonérée de taxe sur le chiffre d’affaires en droit commun guinéen.

Par conséquent, FRIGUIA sera exonérée de taxe sur le chiffre d’affaires (Taxe à la Production
et Taxe sur les Affaires) sur ses achats de biens ou de services, dès lors que le vendeur de
biens ou prestataire de service est étranger.

La présente exonération ne s’appliquera qu’aux biens et services liés à son exploitation, ainsi
qu'à l'extension, à la modernisation ou au renouvellement de ses équipements.

Le régime actuel d’assujettissement de la société sur le chiffre d’affaires pour ses
consommations locales reste maintenu.

En cas d’introduction de la TVA dans le système fiscal guinéen, la société bénéficiera d’une
exonération de la TVA pour l'acquisition locale d’immobilisations.

FRIGUIA sera assujettie au droit commun à raison de ses prestations et de ses ventes locales.
ARTICLE 6 : RETENUE A LA SOURCE

A défaut de convention fiscale internationale conclue par la République de Guinée, FRIGUIA
est exemptée de pratiquer la retenue à la source sur les revenus non salariaux, à raison des
sommes versées à l'étranger en rémunération des prestations de toute nature rendues par des
personnes physiques ou morales n’ayant pas d'établissement permanent en Guinée.

La présente exemption cessera de produire ses effets concernant les rémunérations passibles
de la retenue à la source versée à des personnes dont l'Etat de résidence conclura une

convention fiscale avec la ne vb
Dans cette hypothèse, la retenue à la source sera appliquée à compter de la date à laquelle la
convention susmentionnée entrera effectivement en vigueur dans chacun des deux Etats
contractants.

ARTICLE 7 : RETENUE SUR LES TRAITEMENTS ET SALAIRES

Les salariés employés par FRIGUIA supporteront l'impôt sur le revenu guinéen à raison des
salaires et accessoires de salaire imposables qui leur sont versés en Guinée et FRIGUIA
opérera les retenues correspondantes.

S'agissant des salaires et accessoires de salaire versés hors Guinée, l’Impôt sur le revenu
s’appliquera sur la part imposable telle que définie par le droit commun à un taux fixe limité à
10 %.

ARTICLE 8 : VERSEMENT FORFAITAIRE SUR LES SALAIRES

FRIGUIA supportera les versements forfaitaires au taux de 6 % sur les salaires imposables
versés en Guinée et hors Guinée.

ARTICLE 9 : IMPOTS LOCAUX

FRIGUIA paiera annuellement une contribution forfaitaire couvrant l'intégralité des impôts
ocaux dont elle est redevable.

Cette contribution forfaitaire sera libératoire de toutes taxes et impôts locaux, notamment de

a contribution foncière des propriétés bâties et de la patente.

La contribution ci-dessus convenue est fixée à 550. 000. 000 Francs guinéens par année, au
titre des exercices 2017 et 2018.

Elle est révisable tous les deux ans en fonction du taux officiel de l’inflation publié en Guinée,

ARTICLE 10 : RETENUE SURLES LOYERS

La retenue à la source applicable au paiement des loyers sera effectuée par FRIGUIA et
reversée au Trésor, conformément au droit commun.

ARTICLE 11 : DROITS D’ENREGISTREMENTS
FRIGUIA est exonérée de tous droits d'enregistrement et de timbre qui correspondraient, soit
à des opérations d’augmentation de capital social, notamment par incorporation de réserves,

primes, bénéfices, par apport en numéraire ou en nature, soit à des apports à titre onéreux.

FRIGUIA sera redevable des droits d'enregistrement ou de timbre, pour toutes autres
opérations non expressément visées ci-dessus.

ARTICLE 12 : TAXE SUR LES ASSURANCES

FRIGUIA supportera la taxe sur les contrats d’assurance au taux de 10%, conformément au

droit commun gs \ vu»
ARTICLE 13 : TAXE SPECIALE A L’EXPORTATION

FRIGUIA sera exemptée de la taxe spéciale à l'exportation de l’alumine et de tous droits de
sortie applicable à l’alumine.

ARTICLE 14 : IMPOT SUR REVENUS DES CAPITAUX MOBILIERS
L'impôt sur les revenus des capitaux mobiliers ne sera pas exigible sur les dividendes et tous
revenus dans le champ d’application dudit impôt versés par FRIGUIA à ses actionnaires

privés comme publics.

Les intérêts et autres produits des sommes empruntées par FRIGUIA pour les besoins de son
exploitation et de son extension sont également exemptés des impôts et taxes.

ARTICLE 15 : TAXE D'APPRENTISSAGE
FRIGUIA est exonérée de taxe d'apprentissage.

ARTICLE 16 : IMPOTS ET TAXES NON PREVUS AUX PRESENTES-EXERCICES
ANTERIEURS

FRIGUIA sera soumise aux impôts et taxes limitativement énumérés dans l’annexe 3 à
l'exclusion de tous autres impôts, taxes, droits, contributions et prélèvements de toute nature.

FRIGUIA reste soumise, pour la période antérieure à la date d’effet des présentes, au régime
qui lui était applicable avant le 31 décembre 1988.

ARTICLE 17 : STABILISATION FISCALE ET DOUANIERE

Pendant toute la durée d'exécution des présentes, il est garanti à FRIGUIA la stabilité des
conditions fiscales et douanières qui lui étaient applicables au 1° janvier 2017, en vertu des
dispositions des présentes et de la législation en vigueur à cette date.

Ainsi, en cas de modifications apportées à la législation fiscale ou douanière applicable en
Guinée au 1% janvier 2017, FRIGUIA pourra, si ces modifications lui imposent des
obligations ou charges supérieures à celles qui lui étaient applicables au 1° janvier 2017, se
prévaloir sans formalité du maintien des dispositions en vigueur à cette dernière date.

La société FRIGUIA pourra solliciter d’obtenir le bénéfice de toute disposition législative ou
réglementaire postérieure au 1% janvier 2017 qu’elle estimerait plus favorable LUN
ARTICLE 18 : PORTEE DES PRESENTES

Il expressément convenu que les présentes dispositions seront, de plein droit et sans formalité,
applicables aux extensions des exploitations ou des activités de FRIGUIA conformes à son
objet pendant la durée des présentes, y compris dans l’hypothèse où cette extension se
réaliserait par acquisition, prise de participation ou souscription au capital d’une société, à la
double condition que la détention du capital par FRIGUIA soit supérieure à 50% et que
l’activité exercée par la filiale soit similaire ou complémentaire à celle exercée par FRIGUIA
à la date de signature des présentes.

Conakry, le Lau 8011

POUR LA REPUBLIQUE DE GUINEE

Le Ministre des Mines et de la Géologie Le Mini

M. Abdoulaye MAGASSOUBA Dr. Mohamed'LA
SERRES

Pour la Société RUSSKY ALUMINY Ltd
Monsieur Gunanady VLASOV

vel Tasse,

FRIGUIA, intervenant au présent acte en tant que bénéficiaire de ses dispositions, reconnait
qu’elles lui sont opposables et en accepte expressément tous les termes et conditions.

POUR FRIGUIA
Le Directeur Général de la Représentation de RUSSKY ALUMNY Ltd, en Guinée
Monsieur Gynanady VLASOV

Léles 2) 74 4

ANNEXE 3

LISTE EXHAUSTIVE DES IMPOTS ET
TAXES STABILISES AU 1° JANVIER 2017
AUXQUELS FRIGUIA EST ASSUJETTIE
1- Impôts et Taxes applicables sous réserve des dispositions des présentes.
+ Taxe à l'exportation ;
+ Taxe spécifique ;
+ Impôt sur les sociétés ;
+ Taxe sur le chiffre d’affaires ;
e+  Retenue à la source :
+ Retenue sur les traitements et salaires ;
+ Versement forfaitaire sur les salaires ;
e Impôts locaux ;
+ Retenue sur les loyers ;
+ Droits d'enregistrement et de timbre ;
e Taxe sur les assurances.

2- Autres impôts et taxes.
+  Redevance domaniale ;
e Taxe d'habitation ;

+ Taxe unique sur les véhicules à moteur. \é
